Title: Jefferson’s Memoranda for Washington, [29 November 1790]
From: Jefferson, Thomas
To: Washington, George



[29 Nov. 1790]

Note of letters recieved.
Mr. Short. July 16. A private letter in which he says it is true that the Queen of Portugal has appointed Mr. Freire her Minister resident for the U.S.

Ignatius Polyart. Phila. Oct. 5. Announcing his commission as Consul general for the Queen of Portugal in the U.S.


Dumas. Hague. May 26.—July 10.—July 14. Nothing new.



Nathaniel Gilman. Exeter Sep. 10.
}
accepting their appointment as  Commissioners of loans.


John Neufville. Charleston. Sep. 22.


James Tilton. Dover. Sep 25–––––


Stephen Sayre, of New York. Havre. Aug. 25. 1790. Desiring some employment in Europe.
Thos. Delaire of France. Rochelle. Nov. 17. 1789. Desiring to be agent there.
Robert Montgomery (of Pennsylvania) Alicant. Aug. 21. 1790. Desiring to be consul there.
Thos. Hardy (of Rhodeisland) Copenhagen. Oct. 28. 1789. Desiring to be Consul there.


Mr. Short. No. 37. July 27. & No. 38. Aug. 4
}
The letters themselves for the President’s perusal


John Stokes. Newbern. Oct. 5.


Nathaniel Cutting. St. Domingo. Aug. 9.


Fulwar Skipwith. St. Pierre in Martinique Sep. 18 and Oct. 10.


Robert Montgomery. Alicant. Aug. 21.


Richard O’Bryen. Algiers. Sep. 23. and Dec. 12.


